RENDERED: AUGUST 13, 2021; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2020-CA-0685-MR


THOMAS D. LEE                                                     APPELLANT



                   APPEAL FROM JEFFERSON CIRCUIT COURT
v.                 HONORABLE A.C. MCKAY CHAUVIN, JUDGE
                          ACTION NO. 15-CR-003280



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                             OPINION
                                            VACATING

                                        ** ** ** ** **

BEFORE: MAZE, TAYLOR, AND K. THOMPSON, JUDGES.

MAZE, JUDGE: Thomas D. Lee appeals from an order of the Jefferson Circuit

Court denying his motion to vacate his conviction or sentence pursuant to RCr1




1
    Kentucky Rules of Criminal Procedure.
11.42. In the absence of any record of such motion pending before the trial court,

we vacate the order denying relief.

                The relevant facts of this matter are as follows: On December 15,

2015, a Jefferson County grand jury indicted Lee on one count each of first-degree

assault, operating a motor vehicle under the influence of intoxicants, second

offense (DUI 2d), operating a motor vehicle while license is suspended for DUI,

first offense, and possession of marijuana. On March 27, 2018, Lee accepted the

Commonwealth’s offer on a plea of guilty to a single count of second-degree

assault, DUI 2d with aggravating circumstances, operating a motor vehicle while

license is suspended for DUI, first offense with aggravating circumstances, and

possession of marijuana. Pursuant to the Commonwealth’s recommendation, the

trial court sentenced Lee to a total of eight years’ imprisonment, to run

consecutively to a sentence imposed under another indictment. The court also

imposed a license suspension, fines, costs, and restitution as recommended by the

Commonwealth.

                On September 12, 2019, Lee filed a pro se motion to modify his

sentence or vacate his conviction under CR2 60.02(a), (e), and (f). He argued that

the indictment for first-degree assault was defective because he had never received



2
    Kentucky Rules of Civil Procedure.



                                           -2-
a citation for that charge. He also asserted that the indictment was defective

because the district court had dismissed one of the charges prior to its submission

to the grand jury. Finally, Lee asserted that the DUI charge negated the element of

intent necessary to prove either first or second-degree assault.

             On September 13, 2019, the trial court denied Lee’s motion without

conducting an evidentiary hearing or appointing counsel. In its order, the court

found that Lee’s motion failed to state any grounds for relief under CR 60.02.

While Lee’s written motion did not assert grounds for relief under RCr 11.42, the

trial court entered a separate order on March 9, 2020, denying relief on that ground

as well. This appeal followed.

             As noted, Lee’s written motion only asserted grounds for relief under

CR 60.02. But at some point in the proceedings, the trial court interpreted his

motion as also seeking grounds for relief under RCr 11.42. In his notice of appeal,

Lee only identified the March 9, 2020 order denying his motion for relief under

RCr 11.42. And in his reply brief, Lee states that he waived his right to appeal the

denial of the CR 60.02 motion. In any event, Lee did not file a timely notice of

appeal from the trial court’s order denying that motion. See CR 73.02(2).

             In his brief to this Court, Lee re-casts those grounds as a basis to

assert that his trial counsel provided ineffective assistance in advising him to plead

guilty without asserting these defenses. We first note that in Gross v.


                                         -3-
Commonwealth, 648 S.W.2d 853 (Ky. 1983), the Kentucky Supreme Court set out

the different roles of these motions in the post-conviction process:

                 The structure provided in Kentucky for attacking the
                 final judgment of a trial court in a criminal case is not
                 haphazard and overlapping, but is organized and
                 complete. That structure is set out in the rules related to
                 direct appeals, in RCr 11.42, and thereafter in CR 60.02.
                 CR 60.02 is not intended merely as an additional
                 opportunity to raise Boykin[3] defenses. It is for relief that
                 is not available by direct appeal and not available under
                 RCr 11.42. The movant must demonstrate why he is
                 entitled to this special, extraordinary relief. Before the
                 movant is entitled to an evidentiary hearing, he must
                 affirmatively allege facts which, if true, justify vacating
                 the judgment and further allege special circumstances
                 that justify CR 60.02 relief.

Id. at 856 (footnote omitted).

                 While there may be some overlap between issues that can be raised on

a CR 60.02 motion and issues that can be raised on an RCr 11.42 motion, the two

motions are not interchangeable. Lee’s reply brief refers to an RCr 11.42 motion

allegedly filed as of February 21, 2020. However, no such motion appears in

either the record or as filed on the clerk’s docket page. The trial court’s order of

March 9, 2020 indicates that it was aware of that motion, but the court can only

speak through its written orders and records. Kindred Nursing Centers Ltd.

Partnership v. Sloan, 329 S.W.3d 347, 349 (Ky. App. 2010).



3
    Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969).

                                                -4-
             The clear language of RCr 11.42(2) requires a written motion signed

and verified by the movant. It is possible that Lee submitted such a motion, but it

was misfiled or otherwise failed to be entered into the record. But it is equally

likely that either the trial court interpreted Lee’s prior CR 60.02 motion as seeking

relief under RCr 11.42 or the trial court was responding to some other inquiry not

appearing in the record. The complete absence of any record of the motion leaves

this Court with no basis to determine why the trial court entered the order denying

RCr 11.42 relief.

             Under the circumstances, we must conclude that there was no RCr

11.42 motion pending before the trial court. As a result, the trial court erred by

ruling on a motion which was not before it. Consequently, we will vacate the trial

court’s order denying relief under RCr 11.42. In the absence of any pending

motion, no further action is necessary.

             Accordingly, we vacate the March 9, 2020 order of the Jefferson

Circuit Court denying Lee’s RCr 11.42 motion.

             ALL CONCUR.




                                          -5-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Thomas D. Lee, pro se    Daniel Cameron
Burgin, Kentucky         Attorney General of Kentucky

                         Leilani K. M. Martin
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -6-